Citation Nr: 0924467	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  07-29 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for coronary artery 
disease or other cardiovascular disease.

4.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active duty service from November 1970 to 
February 1974.  He reports that he had over 19 years of Naval 
Reserve service.  He was transferred to the Retired Reserve 
effective October 1, 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Seattle, Washington.  

The Veteran appeared at a Travel Board hearing at the RO in 
April 2009.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

At his April 2009 hearing, the Veteran testified that he was 
in the Naval Reserves for over 20 years following his release 
from active duty.  He indicated that while on active duty for 
training at the War College in Rhode Island he sustained an 
injury to his right knee.  

The Board notes that numerous attempts have been made to 
obtain the Veteran's service records for his period of active 
duty from 1970 to 1974.  These attempts have resulted in only 
obtaining the Veteran's November 1970 examination.  The Board 
further observes that in October 2006, there was a formal 
finding that no further service treatment records were 
available for the Veteran's period of service from November 
1970 through February 1974. 

While there has been a formal finding that no further records 
relating to the Veteran's period of service from November 
1970 through February 1974 are available, it does not appear 
that any attempts have been made to obtain the Veteran's 
Naval Reserve records.  Both the DD Form 214 for the 
veteran's period of active duty from November 1970 to 
February 1974 and the report of examination in November 1970 
for the veteran's appointment as an ensign contain the 
notation "USNR," and the veteran has reported service in 
the Naval Reserve as well.  The record also contains a 
September 1993 memorandum from the Commanding Officer of the 
Naval Reserve Personnel Center indicated that the Veteran's 
request to be transferred to Retired Reserve had been 
approved, and that the Veteran was transferred to the Retired 
Reserve effective October 1, 1993.  VA has a duty to attempt 
to obtain the Veteran's service personnel and treatment 
records for his Reserve service.  Information obtained from 
these records may be pertinent to the Veteran's claim.  See 
38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  An attempt should be made to obtain 
copies of all personnel and service 
treatment records of the Veteran for his 
period of service in the Naval Reserve 
through October 1993 through all possible 
avenues.  Any periods of active duty for 
training and inactive duty training 
should be identified.  Given the formal 
finding of unavailability of service 
treatment records for the period from 
November 1970 through February 1974, 
which was made in October 2006, 
consideration should be given to 
assigning this task to a records 
specialist.  If the requested records are 
not available, it should be documented as 
to what steps were taken when attempting 
to obtain these records.  See 38 C.F.R. 
§ 3.159(c)(2) and (e).


2.  After obtaining the above records, 
the RO should take any further 
appropriate actions, to include VA 
examinations, deemed necessary.  

3.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

